Citation Nr: 0126831	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for sternotomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matter on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
additional disabilities as a result of sternotomy were not 
due to the carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA and were a reasonably foreseeable event.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. 
§ 1151 for additional disabilities as a result of sternotomy 
at a VA Medical Center (VAMC) have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the February 2000 statement of the case and RO correspondence 
in May 1999 adequately notified the veteran of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.      

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified 
medical records have been received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran's file has been 
reviewed by VA and independent medical examiners and that 
evidence pertinent to the matter on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

VA hospital records show that in August 1998 the veteran 
underwent cardiac catheterization and four vessel coronary 
artery bypass.  Records dated August 20, 1998, indicate the 
veteran was notified of the risks associated with the planned 
cardiac surgery, including the risk of infection, and that he 
wished to proceed.  Operation and discharge reports noted the 
August 20, 1998, procedure was without complications or 
difficulty.  Hospital records reveal that subsequent to the 
operation the veteran developed a sternal wound infection, 
diagnosed as osteomyelitis of the sternum, and required a 
partial sternotomy.  

In November 1998 the veteran underwent a complete sternotomy 
after increased erythema about the sternectomy scar and 
fluctuance at the proximal sternum were observed.  Prior to 
that procedure the wound was drained and found to be 
Methicillin Resistant Staph Aureus (MRSA) coagulase positive.  
Reports show the veteran was treated with a 4 week course of 
intravenous Vancomycin.

In January 1999 the veteran submitted an application for 
entitlement to VA benefits for the removal of his sternum.  
He noted that the procedure had been conducted at the Denver, 
Colorado VAMC.

In correspondence dated in May 1999 the veteran noted he had 
to wear a protective shield because his heart was exposed as 
a result of his "partial-sternum" operation.  He noted that 
he had received all of his medical care at VA medical 
facilities.

A June 1999 VA nurse practitioner's examination report noted 
sternal infections were a not uncommon complication of 
sternotomy and recommended a comparison of the post operative 
sternal osteomyelitis rate of the Denver VAMC to the rate of 
other institutions of similar size.  In an August 1999 
addendum to that report it was noted that sternal 
osteomyelitis infections were not an uncommon complication of 
sternotomy and that there was no evidence in the record that 
the Denver VAMC was negligent in providing care or in 
directly causing that unfortunate event.

In his notice of disagreement the veteran asserted that his 
acquired infection and resultant sternotomy was due to 
improper treatment at the Denver VAMC.  In his substantive 
appeal the veteran reiterated his claim and reported that his 
VA physicians had not informed him that a Staph infection 
which could result in a sternectomy was a common or even 
possible consequence of the proposed cardiac surgery.  He 
stated that during his pre-surgery conferences the terms 
infection or Staph infection had not been used.

In August 2001 the Board requested an independent medical 
expert's opinion as to the matter on appeal.  In his report 
the independent expert, a physician in the Thoracic Surgery 
Section of the Department of Surgery at the Indiana 
University School of Medicine, noted that mediastinitis was a 
serious but relatively rare occurrence after open heart 
surgery.  He stated MRSA was a bacterial subset of 
Staphylococcus Aureus, a gram positive bacteria common on the 
skin, and that Staphylococcus Aureus was the most frequently 
reported etiologic agent in cases of mediastinitis.  He 
reported the usual treatment for MRSA was Vancomycin given 
intravenously.  

The medical expert noted that the veteran developed 
mediastinitis relatively late in his postoperative course and 
that it seemed likely that an episode of bacteremia seeded 
his mediastinum.  It was noted that the veteran had received 
appropriate treatment with standard techniques for dealing 
with his infection, including a prolonged course of 
antibiotic treatment and an additional course of Vancomycin.  
It was also noted that the veteran's medical records 
indicated he had been informed of the risk of infection 
following heart surgery and that notes show his medical care 
providers had discussed possible sepsis or infection with the 
veteran prior to surgery.  It was the medical expert's 
opinion that the circumstances in this case suggested 
appropriate standards of care were followed and that it was 
highly unlikely that the veteran's complication was the 
result of negligence, carelessness, or lack of proper skill 
on the part of his health care providers.

The medical expert also noted that an examiner had suggested 
that an examination be conducted to determine whether there 
was an increased problem with mediastinitis at the Denver 
VAMC at the time of the veteran's treatment.  He stated that 
while there had been occasional outbreaks of MRSA within a 
hospital from a specific source that was not adequately 
contained and while it was not possible upon a single chart 
review to determine if the veteran had been one of a series 
of patients infected as a result of a breakdown in hospital 
infection control practices, that in his opinion the record 
in this case indicated the veteran had been placed in 
appropriate contact isolation when his infection was 
diagnosed and that this action suggested appropriate 
infection control policies and practices were in place at the 
time of the veteran's illness.

In a November 2001 statement the veteran's representative 
requested that the case be remanded for a comparison study of 
the infection rates at the Denver VAMC and the infection 
rates of hospitals of similar size.  It was noted that the 
rationale provided by the independent medical expert for not 
obtaining this study was believed to be insufficient and that 
the requested study bore directly on whether the infection 
precautions had been adequate.

Analysis

VA law provides that when any veteran suffers an injury or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).

A qualifying additional disability or death requires that the 
proximate cause of the disability or death was due to the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
was an event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151(a).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals (Federal Circuit Court) 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

In this case, the Board notes that the provisions of 
38 U.S.C.A. § 1151 were amended, effective October 1, 1997, 
and that the veteran filed his claim in January 1999.  
Therefore, the version of § 1151 applicable to this case is 
the amended law.  See Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996); but see VAOPGCPREC 40-97.  

Based upon the evidence of record, the Board finds the 
veteran's additional disabilities as a result of sternotomy 
were not due to the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA and were a reasonably foreseeable event.  The 
Board finds that the opinion of the independent medical 
expert, in essence, that the veteran received appropriate 
care at the Denver VAMC is persuasive.  The record shows the 
examiner is a physician associated with the Thoracic Surgery 
Section of the Department of Surgery at the Indiana 
University School of Medicine and, therefore, is deemed to 
have an acquired level of expertise in matters related to 
this appeal.

Although the June 1999 VA nurse practitioner recommended a 
comparison of the post operative sternal osteomyelitis rate 
of the Denver VAMC to the rate of other institutions of 
similar size, it was the opinion of the independent medical 
expert that there was nothing in the record to suggest 
inappropriate infection control at that facility and, in 
essence, that a comparison of the infection rate at that time 
was not warranted.  The Board finds, based upon his expertise 
in such matters and the absence of any demonstrated expertise 
in this area by the VA nurse practitioner, that the 
independent medical expert's opinion is persuasive.  In 
addition, in an August 1999 addendum the June 1999 VA nurse 
practitioner noted that there was no evidence in the record 
that the Denver VAMC was negligent in providing care or in 
directly causing the veteran's injury.  Therefore, the Board 
must conclude that a comparison study of infection rates is 
not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 
 (1990).  In this case, the Board finds the preponderance of 
the evidence is against the veteran's claim.


ORDER

The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

